EXHIBIT 10.1
 
FLYBIT ACQUISITION AGREEMENT
 
Between
 
Mr. ZHAOHUI ZENG (“Seller”)
Residential Address: #802 Runheng Plaza Futian Shenzhen, China
 
And
 
 ANV SECURITY GROUP (ASIAN) CO.,  LTD (“Buyer”)
Registered Address: 11/F, AXA Center, 151 Gloucester Road, Wanchai, HongKong
Legal representative: WEIXING WANG
Tel: 001-604-277-6626, Fax: 001-604-277-6627
 
Target Company: FLYBT INTERNATIONAL LTD.(short as “Target”)
Registered at:  HongKong
Office Location:  Shenzhen, China
Tel: 0755-8294-0086
Fax: 0755-8299-5066
 
RECITALS
 
 
1.
FLYBT INTERNATIONAL LTD(“Target”) was founded in Aug. ,2008 by Zhaohui
Zeng(Seller), Canadian Citizen, and registered in Hong Kong, which focused on
developing and selling mobile video security system, M2M solutions. Target is
located in #3601 Building A Lian He Guangchang, 5022 Binghedadao Futian
Shenzhen, China. There are 15 employees, among them 7 software engineers and 5
for hardware, 3 for administration and finance.  As of Dec 31, 2009 the total
investment amount was 3 million RMB.

 
Business scope:  (1) ODM:  the Target is designated as the designer and
manufacturer by Panasonic Mobile Video department which earns 70% of the mobile
camera global market. (2)  Self-Intellectual Property Products: starting to sell
in June, 2009, and reach the sells amount of 600 sets.
 
 
 

--------------------------------------------------------------------------------

 

Patent Technologies:  two patents have been applied in China:  (1) Mobile DVR
controlling system. (2) Mobile Power outage protection system
 
 
2.
The business operation of the Target is going normally without any debts
(including bank loan, lien, private loan, and account payable), no arrears of
wages and welfare, and no other debts, without any Legal disputes.

 
 
3.
Seller holds 100% share of the Target, and has the 100% rights to deal with the
shares of the Target.

 
 
4.
Buyer is an America Company listed in OTCBB, total stock share: 33,190,071, the
current stock trade price is $0.75.

 
 
5.
Buyer has completed the due-diligence investigation of the Target, and basically
satisfied with the investigation results.

 
 
6.
Seller agrees to sell 100% shares of the Target to Buyer, and Buyer agrees to
receive 100% shares of the Target.

 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties agree as follows:
 
ARTICLE 1.     Purchase Object
 
1.1
This is the agreement to Purchase and Sell 100% of the Target share stake. All
the other verbal or written agreements should follow on the terms and subject to
the conditions contained in this Agreement.

 
1.2
Seller agrees to sell to Buyer 100% shares of the Target, all of Seller’s right,
title and interest. Buyer agrees to receive 100% shares of the Target and all
right and title and interest complying with the terms and conditions contained
in this Agreement.

 
1.3
The purchase price and payment terms are defined in Article 4; this is the only
document to follow for Seller and Buyer.

 
ARTICLE 2.     Manner of Purchase
 
2.1
To reduce the transaction cost and risks, the purchase will be completed by
one-time deliver. After the agreement is signed by both parties, the transaction
of 100% shares of the Target will be done between the Seller and Buyer by the
deadline of Feb 1st, 2010. If special circumstances happen, supplemental
Agreement will be signed.

 
2.2
To continue performing the contract between Panasonic and Target and stabilizing
R&D team, agreed by both parties, only the name of the share holder of the
Target will be changed to be Buyer, the name and office location of the Target
will be kept the same as original.

 

--------------------------------------------------------------------------------


 
2.3
After the transaction, the headquarters of the Buyer will be in charge of
management of the Target. The business goals and tasks will be assigned to
Target by the Buyer.

 
ARTICLE 3.     Purchase Price
 
3.1
Agreed by Seller and Buyer, the purchase price of the 100% shares of the Target
will be RMB15 million.

 
3.2
The purchase price, RMB15 million is subject to the following terms and
conditions: item 3.2.1 to item 3.2.5:

 
 
3.2.1
ODM:  Among the 6 models of the Mobile DVR for Panasonic, 2 of them should be
able to put into batch production and export to Japan. (priced as RMB5 million)

 
 
3.2.2
Self-Intellectual Property Products: 2 series Mobile DVR(FB6001, FB6002) will be
able to sell in domestic and overseas market and with customer
recognition.(priced as RMB 5 million)

 
 
3.2.3
Patents: 2 patents of DVR technologies should be approved by Chinese Patent
Office and 2 years protection. (Priced as RMB 5 million)

 
 
3.2.4
Finance: Target has no any debts (including bank loan, lien, private loan, and
account payable), no arrears of wages and welfare, and no other debts.

 
 
3.2.5
Legal: Target has no any Legal disputes(including already on file, has not yet
indicted or potential)

 
3.3
By the date of Dec 31st, 2010, if Target fails to meet the 5 terms above, Buyers
has the right to require Seller to:

 
 
3.3.1
Refund the purchase price: refund corresponding value in cash or shares for the
item3.2.1 to item 3.2.3 whichever has not been met.

 
 
3.3.2
Settlement of debts: pay back the operation debt happened during the year.

 
 
3.3.3
Legal liability: take all the legal liabilities arose during the year.

 
3.4
if the target company at December 31, 2010 fails to comply with above five
provisions of the agreement after Seller’s examination, Seller can still be
relieved of responsibility only under the following circumstances:

 
 
3.4.1
Force Majeure: In case of any party to this Agreement encounters subject matter
beyond the control, thereby directly or indirectly cause any delay or inability
to perform part of this agreement or all of the terms, then they can be relieved
from its responsibility in the following scope. Such subject matter, including
but not limited to: natural disasters, wars, embargoes, sanctions, financial
panic, prohibit the import or export, major customer changes, or other similar
or not similar to the above reasons rather than the party or both parties have
control. As a result of the subject of a written notice of force majeure, the
affected party shall be served on the other at a reasonable pace.

 
 
 

--------------------------------------------------------------------------------

 

 
3.4.2
Buyer fails to timely and effective enough to provide necessary conditions
mentioned by the provisions of this agreement to Seller, including but not
limited to: the necessary human resource, capital etc, leading to production
delay, lower customer satisfaction, etc.;

 
ARTICLE 4.     Manner of Payment
 
4.1
Both parties agreed to: Buyer according to the most preferential price of $0.50
U.S. dollars per share to issue 3 million additional shares of common stock,
amounting to 1.5 million U.S. dollars (equivalent to 10 million RMB), and 5
million RMB in cash paid to the Seller as value of the target company's 100 %
stake in the transfer.

 
4.2
After both parties sign the agreement of this equity transfer, Seller shall
complete the target company's intellectual assets and financial accounts of
summary order before January 31, 2010. Buyer will assign technical professional
and finance staff review the provision of technical assets report and financial
report to make sure they are accurate. Both parties tentatively scheduled to
change Target share holder on February 1, 2010 at Hong Kong Companies Registry
Office, within one month Buyer will arrange America accountants to audit and
inspect inventory of assets; Any party stops in the halfway will be deemed as
the serious violation of  the agreement, unless for the reason of under this
agreement or confirmed by both parties for other reasons.

 
4.3
After the America Accountants complete the target company's financial audit, if
no major defects of technological assets, financial vulnerabilities and
liabilities are found, RMB 5 million in cash will be paid to Seller by Buyer
within 30 days,  and U.S. stock depositories will be notified to transfer the 3
million new shares issued to the Seller or other shareholders designated by
Seller, shareholders need to provide proof of their legal status and the proof
of being the shareholder of the Seller.

 
4.4
Buyer agrees to pay Seller 30,000 U.S. dollars as deposit before to process the
procedures of handling the shareholders. If this transaction can not be
completed within 90 days due to Buyer, Buyer will be treated as breach of
contract, and therefore unconditionally to abandon the acquisition behaviour,
and has no right to claim back the deposit.

 
ARTICLE 5.     Audit and Check
 
5.1
After the both parties sign the Agreement, when Seller completes internal audit
of the technology asset, finance and legal affairs, Buyer will assign America
technical professionals, Accountants, Lawyers and stock dealer etc to carry out
audit of technologies asset, finance, and legal investigations and on site
inspection. Buyer should cooperate with the audit procedures and provide audit
team with a variety of licenses, and all original documents and technical
documentation of finances, assets, contracts to meet the audit work.

 
 
 

--------------------------------------------------------------------------------

 

5.2
After the Agreement is signed, and America audit team complete the audit of
technologies, finance and legal investigation, if the target company is found to
meet  requirements of item3.2.1, 3.2.2, 3.2.3, 3.2.4, 3.2.5, Audit costs will be
borne by Buyer. Or if the America audit team find that the target company has
serious technical or financial frauds, all audit fees and audit team's travel
costs will be borne by Seller, and Buyer has the right to unconditionally
renounce the acquisition, and must not bear any legal responsibility.

 
ARTICLE 6.     Transfer of legal formalities
 
6.1
Both parties confirmed the effective date of the shareholders changes of the
target company in Hong Kong will be the handover day.

 
6.2
Since the day of the handover day, Seller should handover all the documents and
information to Buyer and work together properly

 
Handover:
 
 
6.2.1
A true and complete list of assets and financial statements of the target
company

 
 
6.2.2
Completed list of the technical document and information including products
design, products specifications, manufacturing process and technique, and it is
guaranteed that these documents and information are true, accurate and
completed.

 
 
6.2.3
Sales channels, customer information and the sales contracts which have not yet
completely fulfilled and the rights under the contracts;

 
 
6.2.4
Raw material supply channel and details of raw material suppliers;

 
 
6.2.5
inventory of raw materials and finished goods;

 
 
6.2.6
Trademark, proprietary technology and patents

 
6.3
Since the date of handover date, Buyer Board of Directors will appoint and
assign a new target company's board members, management team and related
personnel stationed in the target company participate in operation, management,
in principle, to keep the existing management team unchanged.

 
6.4
The cost incurred during the share transfer and registration formalities apply
to Hong Kong law will be borne by Seller in accordance with relevant legal
provisions.

 
6.5
Either party fails to fulfill its obligations according to the agreement shall
be deemed to breach of contract, therefore bear the responsibility for breach of
contract according to the provisions of Article 8 of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 

ARTICLE 7.     Representations and Warranties
 
7.1
Legally qualified

 
 
7.1.1
Seller ensure that the target company is established in accordance with the laws
of Hong Kong and effectively to survival, with their normal legitimate business
license and all the required government approval, certificates and permits in
order to be able to operate within the business scope of license.

 
 
7.1.2
Seller guarantees that Seller is legally holder or has full legal authority to
dispose of the equity stake defined under this Agreement Article 1. Seller
guarantees this share under transferring has not been set any form of mortgage
and other rights restrictions, any recourse from any third party; otherwise,
Seller will bear all the economic and legal responsibilities caused.

 
 
7.1.3
Both parties have necessary rights and power to entered into and fulfill the
agreement and to ensure that this agreement will be legally binding on both
sides; and both parties has obtained all necessary authorization to sign and
implement the agreement. Representatives from both parties are fully authorized
to sign the agreement and therefore it is legally binding.

 
7.2
Financial Issues.

 
 
7.2.1
Seller has done the target company’s financial data and accounting statements of
a comprehensive, truthful, and accurate disclosure to Buyer and ensure that the
target company's assets and liabilities covered by this agreement is  true,
complete, without omissions, and there is no misleading statements.

 
 
7.2.2
Seller has never been on the status of making any false or misleading statements
to Buyer regarding to the company's assets, business status or business
prospects.

 
7.3
Company Assets

 
 
7.3.1
Seller ensures that the target company is not involved in any unclosed or likely
occurring litigation, arbitration, administrative penalties or other legal
proceedings which will against the target company as one party or lead to
restriction of the target company and its property, and may impact the target
company to fulfill its obligations under this Agreement.

 
 
7.3.2
Seller ensures that addition to the target company, there is no any third party
who has the rights for all of the assets of the target company, there is no any
potential controversy or dispute for the target company property rights, nor is
there any administrative, judiciary to compulsory acquisition of these assets,
seizure, land acquisition, development and other proposals, notices, orders,
decisions, etc.

 
 
7.3.3
Seller guarantees to assume full responsibility for target company's
liabilities, overdue wages and benefits, for any tax evasion happened prior to
complete the share transfer procedures, and bring personal assets as security.

 
 
 

--------------------------------------------------------------------------------

 

7.4
Contract

 
 
7.4.1
Seller stated that it had been informed and disclosed all fulfilling and will to
perform contracts to Buyer before the signing of this Agreement.

 
 
7.4.2
In addition to the contracts mentioned above, the target company has no any
other obligations of or abnormal, non-normal trading contracts, agreements, etc.

 
7.5
Seller commitment, Seller himself and the target company's core technical
personnel (see attached list), upon completion of transfer of shares and assets
will remain in Buyer as employees within 3 years. It will not be allowed without
the approval of Buyer to leave or directly or indirectly engaged or even in
part-time in completion fields of Buyer.

 
7.6
After the handover of Target Company, Seller promised to actively cooperate with
Buyer to ensure the smooth transition of the target company and in accordance
with Buyer’s need to maintain the stability of technical and operational
backbone.

 
7.7
Seller ensure that between the time of the signing of this Agreement and the
date of the target company's shareholders transferring the target company will
not  conduct any investment, debt, external warranty, asset transaction.

 
7.8
Seller ensures that in the days before the transferring the target company will
comply with relevant laws and regulations requirements both in China and Hong
Kong to operate.

 
7.9
Buyer promised that after the completion of share transfer, Seller may appoint
one director to the Group Board of Directors who can be involved in
decision-making on major issues, and hire Seller on chief operating officer
position in Buyer’s group (COO), with the salary in accordance with Buyer’s
North America employees’ standard.

 
7.10
Buyer promised to continue use of the target company's name and office address
in China and ensure the target company's existing core staff wages in accordance
with standard of Buyer’s group in China after handover procedures completion of
the target company.

 
ARTICLE 8.     Liability for Breach of Agreement
 
After this agreement is signed officially:
 
 
8.1
Either party in this Agreement fails to realize their commitments and pledges or
made false commitments, or either party that violated the obligations under this
Agreement has not taken any effective remedy when receiving written notice from
other party within ten (10) days, the defaulting party shall bear the
responsibility of compensation on its breach under this Agreement item 8.2.

 
 
 

--------------------------------------------------------------------------------

 

 
8.2
Breach of this Agreement, the party in breach should pay liquidated damages to
the observant, liquidated damages by agreement will be 5% of the transactions
base bid price.

 
 
8.3
If Buyer breaches of the Agreement after completion of changing of the target
company's shareholders, resulting that this transaction can not be implemented,
Buyer has the responsibility to return the target company's 100% stake to the
Seller within ten (10) days of the written notice. The costs incurred during the
transfer of the share transfer and registration formalities required apply to
Hong Kong law will be borne by Buyer in accordance with relevant legal
provisions.

 
ARTICLE 9.     Dispute and Application of Law
 
 
9.1
This Agreement and performance comply with laws of Hong Kong SAR, China and
based on interpretation of laws of Hong Kong.

 
 
9.2
Between the two parties arising from this Agreement or in connection with this
Agreement, the dispute should first try to resolve through friendly
consultation. If the dispute still can not be resolved after 60 days from the
date of the occurrence of dispute by consultation, either party has the right to
bring the dispute to the courts of Hong Kong for further action.

 
ARTICLE 10.    Others
 
10.1
In this equity transfer and delivery of assets prior to public disclosure in
accordance with relevant provisions, persons from both parties participating in
the equity transfer and delivery of assets bear the obligation of
confidentiality of  anything covered by this Agreement, The persons concerned by
any party bear all the responsibility for effects caused by the leak of this
Agreement.

 
10.2
If any one or more provisions of this Agreement in the applicable law be
regarded as invalid, illegal or unenforceable, the remaining provisions of this
agreement are still of validity, legality and enforceability, there will not be
any effect or its effects will not be weakened.

 
10.3
The original of this Agreement is in triplicate, one copy held by Seller, Buyer
holds 2 copies. Each original has the same legal effect. Matters uncovered in
this Agreement will be resolved through consultation between both parties.

 
Signatures:
 
Seller:  /s/ Zhaohui Zeng
 

--------------------------------------------------------------------------------


 
Buyer:  ANV Security Group (Asia) Co. Ltd.(sealed)
Representative:  /s/ Wilson Wang
 
 
 

--------------------------------------------------------------------------------

 